Case: 14-20265      Document: 00513058332         Page: 1    Date Filed: 05/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 14-20265                           May 28, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk


CONTANGO OPERATORS, INCORPORATED;
CERTAIN UNDERWRITERS SEVERALLY SUBSCRIBING TO
COMBINED COVER NOTE JHB-CJP-1718,
                                                 Plaintiffs–Appellees,
versus
WEEKS MARINE, INCORPORATED; UNITED STATES OF AMERICA,
                                                 Defendants–Appellants.




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:11-CV-532




Before SMITH, PRADO, and OWEN, Circuit Judges.
JERRY E. SMITH, Circuit Judge:*

       Weeks Marine, Inc. (“Weeks”), and the United States appeal a judgment
holding them 40% and 60% liable, respectively, for damages Contango Opera-
tors, Inc. (“Contango”), suffered in a dredging accident. Weeks claims that it



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20265        Document: 00513058332   Page: 2   Date Filed: 05/28/2015



                                   No. 14-20265


was not negligent as a matter of law and, alternatively, that it is only
10% liable. The government urges that an exculpatory clause in Contango’s
pipeline permit precludes holding it liable. We affirm.

                                         I.
      In November 2007, Contango obtained a permit from the Army Corps of
Engineers (the “Corps”) to build a submarine pipeline in the Gulf of Mexico off
the coast of Louisiana. Although the application indicated that the pipeline
would cross the Corps-maintained Atchafalaya Channel, the Corps’s Regula-
tory Division, which approved the pipeline, mistakenly did not forward that
information to the Waterways Division, which provides those details to the
engineers who prepare dredging contracts for Corps-maintained channels. In
April 2008, Contango finished construction and submitted as-built drawings
showing the pipeline’s placement to other government agencies, including the
Minerals Management Service (“MMS”) and the Coast Guard, but not to the
Corps.

      In August 2009, the Corps awarded Weeks a contract to dredge the chan-
nel. The project specifications identified five submarine pipelines in or near
the channel, but they omitted the Contango pipeline. At the time, National
Oceanic and Atmospheric Administration (“NOAA”) charts also did not include
the pipeline.   That November and December, however, NOAA published
updated versions of the two relevant charts on its website based on information
it received from MMS; in December, the Coast Guard announced the addition
of the pipeline in a local notice to mariners.      Nevertheless, Weeks relied
entirely on the specifications to locate pipelines and did not consult other mate-
rials for that purpose.


                                         2
     Case: 14-20265       Document: 00513058332         Page: 3     Date Filed: 05/28/2015



                                       No. 14-20265


       In February 2010, Weeks’s dredging barge, the G.D. MORGAN, struck
the pipeline, rupturing it and causing losses. Contango and its underwriters
sued Weeks and the United States, alleging negligence under general maritime
law. After a bench trial, the court held Weeks liable for 40% of the damages
and the United States liable for 60%.

                                             II.
       “The standard of review for a bench trial is well established: findings of
fact are reviewed for clear error and legal issues are reviewed de novo.” 1
Foreseeability, breach of a duty, and allocation of fault are questions of fact, 2
while interpretation of a permit is a question of law. 3

                                             III.
       Contango asserts that we lack jurisdiction to consider the issues Weeks
raises. Contango’s theory is that the district court dismissed Weeks’s indemni-
fication crossclaims against the government for lack of jurisdiction and that
Weeks has not appealed that dismissal but is nevertheless attempting to main-
tain the same claims. But Weeks is not seeking indemnification from the gov-
ernment on appeal; instead, it is merely saying it is not liable to Contango. A
ruling that the government is liable and Weeks is not would have the effect of
requiring the government to pay for the entire amount of the damages, but




       Becker v. Tidewater, Inc., 586 F.3d 358, 365 (5th Cir. 2009) (quoting In re Mid-S.
       1

Towing Co., 418 F.3d 526, 531 (5th Cir. 2005)).
       2E.g., United States v. Rodriguez, 553 F.3d 380, 395 (5th Cir. 2008) (foreseeability);
Theriot v. United States, 245 F.3d 388, 400 (5th Cir. 1998) (per curiam) (breach of duty);
Henderson v. Norfolk S. Corp., 55 F.3d 1066, 1069 & n.6 (5th Cir. 1995) (allocation of fault).
       See, e.g., Piney Run Pres. Ass’n v. Cnty. Comm’rs, 268 F.3d 255, 269 (4th Cir. 2001);
       3

Nw. Envtl. Advocates v. City of Portland, 56 F.3d 979, 982 (9th Cir. 1995).
                                              3
     Case: 14-20265        Document: 00513058332          Page: 4     Date Filed: 05/28/2015



                                        No. 14-20265


that would not be indemnification, 4 so we have jurisdiction.

                                              IV.
       Weeks challenges the district court’s ruling that it is liable because it
breached its duty of reasonable care by relying solely on the specifications to
determine pipeline locations. 5 The court recognized that it was common prac-
tice in the dredging industry to use only the specifications, but it noted that
Weeks easily could have downloaded updated NOAA charts and used local
notices to mariners to check for new pipelines. It explained that Weeks should
have taken those precautions given the minimal burden of doing so and the
risk of causing significant damage by striking a pipeline. We agree.

       “‘[N]egligence is an actionable wrong under general maritime law,’ and
the elements of that tort are ‘essentially the same as land-based negligence
under the common law.’” 6           “To state a claim for relief . . . the ‘plaintiff
must demonstrate that there was a duty owed by the defendant to the plaintiff,
breach of that duty, injury sustained by [the] plaintiff, and a causal connection
between the defendant’s conduct and the plaintiff’s injury.’” 7 “[T]he appropri-




       4 See RESTATEMENT (SECOND) OF TORTS § 886A cmt. l (1979) (“Indemnity . . . shifts
the entire loss from one tortfeasor to another.”).
       5 Alternatively, the court held Weeks liable under the rule from THE LOUISIANA,

70 U.S. (3 Wall.) 164 (1865). We do not reach that issue.
       6 In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 211 (5th Cir. 2010) (alter-
ation in original) (quoting Withhart v. Otto Candies, L.L.C., 431 F.3d 840, 842 (5th Cir. 2005)).
       7Id. at 211 (alteration in original) (quoting Canal Barge Co. v. Torco Oil Co., 220 F.3d
370, 376 (5th Cir. 2000)).
                                               4
     Case: 14-20265       Document: 00513058332          Page: 5     Date Filed: 05/28/2015



                                       No. 14-20265


ate standard of care in an allision case is reasonable care under the circum-
stances.” 8 That duty is “owed only with respect to the interest that is foresee-
ably jeopardized by the negligent conduct.” 9 “[W]e have considered harm to be
a foreseeable consequence of an act or omission ‘if harm of a general sort to
persons of a general class might have been anticipated by a reasonably
thoughtful person, as a probable result of the act or omission, considering the
interplay of natural forces and likely human intervention.’” 10

       Weeks contends that, under Michigan Wisconsin Pipeline Co. v.
Williams-McWilliams Co., 551 F.2d 945 (5th Cir. 1977), the district court’s fac-
tual findings mandate the conclusion that Weeks was not negligent. In its
view, that case established that a Corps dredging contractor that justifiably
relies on specifications provided by the Corps is not liable for damages that
result. Weeks says that rule applies because the district court found that the
Corps had omitted the Contango pipeline from the specifications, the custom
of the dredging industry was to rely solely on the specifications, and no regu-
lation required the crew of the G.D. MORGAN to carry updated NOAA charts
or to review local notices to mariners.

       Weeks misreads Michigan Wisconsin. There, a Corps dredging contrac-
tor struck a pipeline that had been constructed pursuant to a Corps permit.
Id. at 946–47. The specifications had omitted the pipeline. Id. at 948. The



       8Theriot, 245 F.3d at 400; accord Fischer v. S/Y NERAIDA, 508 F.3d 586, 594–95
(11th Cir. 2007) (collecting cases applying reasonable-care standard). “An allision is a colli-
sion between a moving vessel and a stationary object.” 2 THOMAS J. SCHOENBAUM, ADMIR-
ALTY AND MARITIME LAW § 14-2 n.1 (5th ed. 2014).
       9 Great Lakes, 624 F.3d at 211 (quoting Consol. Aluminum Corp. v. C.F. Bean Corp.,
833 F.2d 65, 67 (5th Cir. 1987)).
       10 Id. (quoting Consol. Aluminum, 833 F.2d at 68).


                                              5
    Case: 14-20265    Document: 00513058332     Page: 6   Date Filed: 05/28/2015



                                 No. 14-20265


pipeline owner sued the dredger, alleging negligence under general maritime
law, and the dredger impleaded the government. Id. at 949–50. The district
court held the dredger liable but dismissed the third-party complaint against
the government. Id. at 950. We affirmed the judgment for the pipeline owner,
agreeing with the district court that it was faultless. Id. at 947, 953. As for
the third-party complaint, we announced a rule that, “if the [Corps] made a
representation to [the dredger] on which the latter was justified in relying, and
if that representation was the proximate cause of the injury to [the pipeline
owner], then the Government must bear the liability.” Id. at 951. We found
those requirements satisfied because the Corps’s omission of the pipeline from
the specifications was a positive assertion of its absence and the dredger had
justifiably relied on that representation, because it was not required to inves-
tigate the existence of pipelines independently. Id. at 951–53. Accordingly, we
reversed the dismissal of the third-party complaint. Id. at 954.

      The rule in Michigan Wisconsin governs a dredger’s claim against the
government, not a third party’s claim against a dredger. If Weeks were main-
taining a cross-claim against the government, the government would be liable
if the specifications were a representation on which Weeks was justified in
relying, and the specifications were a proximate cause of Contango’s injury.
But we have no occasion to consider that question, because the only claims
before us are Contango’s claims against Weeks and the government. Michigan
Wisconsin is inapplicable.
      Weeks’s only other argument is that a mistake in the specifications was
unforeseeable. The district court’s implicit finding that Weeks could have anti-
cipated an error was not clearly erroneous, particularly given that there have



                                       6
    Case: 14-20265      Document: 00513058332        Page: 7    Date Filed: 05/28/2015



                                    No. 14-20265


been other cases involving accidents caused by similar omissions. 11 Therefore,
the court properly held Weeks liable because it breached its duty of reasonable
care.

                                           V.
        The only issue the United States raises on appeal is whether the exculpa-
tory clause bars recovery. The provision states in relevant part:
        Limits of Federal Liability. In issuing this permit, the Federal
        Government does not assume any liability for the following:
        ....
        b. Damages to the permitted project or uses thereof as a result of
           current or future activities undertaken by or on behalf of the
           United States in the public interest.
The government submits that the clause applies because the Corps’s dredging
project was an “activit[y] undertaken by or on behalf of the United States in
the public interest.” We conclude that the clause does not shield the govern-
ment from liability in this case.

        We interpret a permit in the same manner as we would a contract or
other legal document. E.g., Piney Run, 268 F.3d at 269. “[W]e first determine
whether it is ambiguous; if ‘the language is plain and capable of legal construc-
tion, the language alone must determine’ the permit’s meaning.” Id. at 269–
70 (quoting FDIC v. Prince George Corp., 58 F.3d 1041, 1046 (4th Cir. 1995)).
“If [it] is ambiguous, however, then we must look to extrinsic evidence to
determine the correct understanding of the permit.” Id. at 270.




        11See S. Natural Gas Co. v. Pontchartrain Materials, Inc., 711 F.2d 1251, 1253–54
(5th Cir. 1983) (omission from Coast Guard chart and Corps permits for private dredging
projects); Michigan Wisconsin, 551 F.2d at 947–49 (omission from specifications for Corps
dredging contract).
                                           7
     Case: 14-20265        Document: 00513058332          Page: 8     Date Filed: 05/28/2015



                                        No. 14-20265


       The language is clear. The introductory phrase “In issuing this permit,
the Federal Government does not assume any liability” (emphasis added)
refers only to taking on new liability. Accordingly, the clause means that the
permit or its issuance does not provide a basis for liability for the types of dam-
ages listed; it does not suggest the government is protected from existing
sources of liability independent of the permit. 12

       The government asks us to consider other evidence despite the disclaim-
er’s plain language. It says that, in 1986, the introductory phrase was changed
from “the United States shall in no case be liable” to “the Federal Government
does not assume any liability” but that a comment published in the Federal
Register clarified that the change was not intended to narrow the clause’s
scope. 13 Separately, the government points to a regulation requiring the Corps


       12   The Court of Federal Claims adopted the same interpretation of identical permit
language. See Banks v. United States, 69 Fed. Cl. 206, 217 (2006) (“The limitation of the
government’s liability in ‘[i]ssuing [a Section 10] permit’ on which [the government] relies is
the statement that ‘the Federal Government does not assume any liability for the . . . [d]am-
ages . . . caused by the activity authorized by this permit.’ But it is not legally relevant here
whether [the government] ‘assume[s]’ liability or not. Under [United States v. Dickinson, 331
U.S. 745 (1947)], [the government] is liable for all that has been taken as a result of its
activities; there is no liability for the government to ‘assume.’ Nothing in the Permit Form
operates to remove the liability.” (first, second, fourth, and sixth alterations in original)
(citation omitted)).
       13 Final Rule for Regulatory Programs of the Corps of Engineers, 51 Fed. Reg. 41,206,
41,213 (Nov. 13, 1986) (codified at 33 C.F.R. pt. 325, app. A) (“Limits of Federal Liability:
One commenter suggested that the Government could, under certain circumstances, be held
liable for damages caused by activities authorized by the permit and suggested that Item 3,
which limits the Government’s liability, be deleted in its entirety. While it is true that some
courts have found the United States liable for damages sustained by the owners of permitted
structures or by individuals injured in some way by those structures, it has never been the
intent of the Corps to assume either type of liability or to insure that no interference or
damage to a permitted structure will occur after it has been built. In permitting structures
within navigable waters, the Corps does not assume any duty to guarantee the safety of that
structure from damages caused by the permittee’s work or by other authorized activities in
the water, such as channel maintenance dredging. This is viewed as an acceptable limitation
on the privilege of constructing a private structure for private benefit in a public waterway,
                                               8
     Case: 14-20265        Document: 00513058332          Page: 9     Date Filed: 05/28/2015



                                        No. 14-20265


to inform permit applicants “that the United States will in no case be liable for
any damage or injury to the structures or work authorized . . . which may be
caused by, or result from, future operations undertaken by the Government for
the conservation or improvement of navigation or for other purposes.”
33 C.F.R. § 320.4(g)(4).

       We decline the government’s invitation to review those materials. The
government offers several reasons we should do so despite the permit’s clear
language, but none is convincing.

       To begin with, the government suggests the clause’s history and regula-
tory background are not extrinsic. They are. The legal definition of “extrinsic”
is “From outside sources; of, relating to, or involving outside matters,” 14 and a
body of contracts caselaw establishes that “extrinsic evidence” is anything out-
side a contract itself. 15 The evidence the government asks us to examine falls
squarely within that definition because it appears in the Federal Register and
the Code of Federal Regulations, not in the permit itself.

       Next, the government claims that we should interpret a regulation in
light of the regulations surrounding it and should defer to an agency’s reasona-
ble interpretation of its own regulation where it is ambiguous. That may be



particularly since insurance is readily available to protect the permittee from any damage
his structure may sustain. Accordingly, the language in Item 3 has been further clarified to
preclude any inference that the Government assumes any liability for interference with or
damage to a permitted structure as a result of work undertaken by or on behalf of the United
States in the public interest.”).
       14   BLACK’S LAW DICTIONARY 706 (10th ed. 2014).
       15See, e.g., Wal-Mart Stores, Inc. v. Qore, Inc., 647 F.3d 237, 243 (5th Cir. 2011) (under
Mississippi contract law, “extrinsic evidence” is anything outside “the four corners of the doc-
ument”); Texas v. Am. Tobacco Co., 463 F.3d 399, 407 (5th Cir. 2006) (same under Texas law);
Lifemark Hosps., Inc. v. Liljeberg Enters., Inc. (In re Liljeberg Enters., Inc.), 304 F.3d 410,
439 (5th Cir. 2002) (same under Louisiana law).
                                               9
    Case: 14-20265         Document: 00513058332        Page: 10     Date Filed: 05/28/2015



                                        No. 14-20265


true, but those rules are inapplicable because we are interpreting a permit, not
a regulation.

       In addition, the United States urges that, under the parol evidence rule,
we may look to extrinsic evidence to prove a meaning to which the provision is
reasonable susceptible. Even assuming that principle applies, it does not help
the government, because the clause is not reasonably susceptible to the govern-
ment’s proposed meaning. See supra note 12 and accompanying text.

       Finally, the government says there is “no authority to support the propo-
sition that an agency’s explanatory comments and regulations can be ignored
as ‘extrinsic evidence.’ These are not merely additional documents that may
inform a party’s intent in entering a contract; they are law promulgated by an
agency . . . .” The government misunderstands the role of the permit in this
litigation. The Corps has a duty of reasonable care under general maritime
law, 16 and Congress waived sovereign immunity in cases alleging breaches of
that duty. 17 The Corps has no power to escape that duty through regulation;
instead, the question is whether Contango gave up its right to sue by accepting
the permit’s terms. Consequently, we decline to consider the government’s
extrinsic evidence and conclude that the clause means that the permit or its
issuance does not provide a basis for liability for the types of damages listed. 18




       16See Theriot, 245 F.3d at 400 (“[T]he appropriate standard of care in an allision case
is reasonable care under the circumstances.”); S. Natural Gas, 711 F.2d at 1254 (“It is settled
in our Circuit that the duty owed by the Government in claims brought under the Suits in
Admiralty Act is equal ‘to that of a private person in like circumstances.’” (citation omitted)
(quoting Canadian Pac. (Berm.) Ltd. v. United States, 534 F.2d 1165, 1168 (5th Cir. 1976))).
       17   See 46 U.S.C. § 30903(a).
        The government postulates that there is no situation in which the clause would
       18

apply under this interpretation. That is incorrect. For example, the Corps might issue a
                                             10
    Case: 14-20265        Document: 00513058332          Page: 11     Date Filed: 05/28/2015



                                       No. 14-20265


       By this reading, the clause does not apply here. The Corps’s liability was
based on its duty of reasonable care under general maritime law, just as
Weeks’s was. The district court held the Corps liable because it had failed to
exercise that level of care, as it did not include the Contango pipeline in the
specifications or notify Weeks of the omission. Thus, liability was not based on
the permit or its issuance.

       The government responds that the duty of reasonable care extends only
to interests foreseeably jeopardized by the negligent conduct and that the
Corps could foresee harm to the Contango pipeline only because of the informa-
tion Contango provided in its permit application. In the view of the United
States, that means the Corps’s duty to Contango arose out of the permit or its
issuance, so the disclaimer applies. The government is correct that foreseea-
bility is required, but the tortfeasor need only be able to foresee jeopardy to the
“general class” of interests at issue. 19 The district court found that “[a]n alli-
sion with a submarine pipeline is a foreseeable consequence of dredging when
the dredger is not aware of the pipeline.” That finding establishes that the
Corps could have foreseen jeopardy to the general class of interests in
question—submarine pipelines—so it had a duty to use reasonable care to
avoid harming those interests, a duty that was not based on the permit or its
issuance.




pipeline permit and then build a dam that makes it difficult to access the pipeline for main-
tenance and repairs. The provision would apply if the pipeline owner sued, alleging that the
Corps had implicitly guaranteed continued access to the pipeline.
       19 Great Lakes, 624 F.3d at 211 (“In the context of maritime torts, we have considered
harm to be a foreseeable consequence of an act or omission ‘if harm of a general sort to persons
of a general class might have been anticipated by a reasonably thoughtful person, as a proba-
ble result of the act or omission, considering the interplay of natural forces and likely human
intervention.’” (emphasis added) (quoting Consol. Aluminum, 833 F.2d at 68)).
                                              11
    Case: 14-20265        Document: 00513058332           Page: 12      Date Filed: 05/28/2015



                                        No. 14-20265


       The government’s reliance on Southern Natural Gas, 711 F.2d 1251, for
the proposition that the Corps’s duty was based on permitting regulations is
also misplaced. There, a dredger struck a submarine pipeline while working
on a private project authorized by a Corps permit. Id. at 1253–54. Based on
permitting regulations, we determined that the Corps’s duty of reasonable care
in that situation required it to warn permittees of hazards. Id. at 1154–56.
We held the government liable for part of the damages because the Corps had
failed to do so. Id. at 1157–59.

       But the fact that permitting regulations defined the Corps’s duty of
reasonable care in that case does not mean they did so here. What constitutes
reasonable care depends on “(1) general concepts of prudent seamanship and
reasonable care; (2) statutory and regulatory rules . . . ; and (3) recognized
customs and usages.” 20 In Southern Natural Gas, the Corps’s role was limited:
It was merely permitting private dredging projects. Nevertheless, permitting
regulations meant that its duty of reasonable care encompassed a duty to warn.
Here, the Corps’s role was larger: It was conducting its own dredging project
and hiring a contractor to dredge a specific area. Because of its greater role in
this situation, we conclude that “general concepts of . . . reasonable care”
imposed on the Corps an obligation to inform Weeks about submarine pipelines
in the area. 21     In other words, the government’s duty of reasonable care




       20Combo Mar., Inc. v. U.S. United Bulk Terminal, LLC, 615 F.3d 599, 606 (5th Cir.
2010) (omission in original) (quoting Fischer, 508 F.3d at 594).
       21  Cf., e.g., Theriot, 245 F.3d at 393–95 (stating that district court did not clearly err
in finding that Corps was negligent in failing to place warning sign at location of underwater
sill it had constructed, even though no regulation required it to do so); Sheridan Transp. Co.
v. United States, 834 F.2d 467, 474 (5th Cir. 1987) (holding that Coast Guard was not
required to mark wreck, but once it chose to do so, it had duty to use due care).
                                               12
    Case: 14-20265       Document: 00513058332          Page: 13     Date Filed: 05/28/2015



                                       No. 14-20265


included a duty to warn Weeks of potential dangers, but that is not because of
permitting regulations. 22

       Nor was the Corps’s breach predicated only on its failure to consult the
information from Contango’s permit application when it prepared the specifi-
cations. The Corps represented to Weeks that there were no other pipelines in
the area, and it knew that Weeks would rely entirely on the specifications. If
the Corps could not be sure the specifications were accurate, it should have
warned Weeks of that limitation or required Weeks to inspect the site, 23 but it
did neither. 24

       Further, the district court found that the Corps was negligent not only
in preparing the specifications but also “in failing to warn or notify Weeks
Marine of the existence of the Contango Pipeline before Weeks Marine’s barge
struck the pipeline.” The Corps awarded the contract in August 2009, and
Weeks struck the pipeline in February 2010. Updated NOAA charts and a
local notice to mariners became available in the intervening months, but the
Corps neither consulted them nor required Weeks to do so. As a result, the
government’s liability was independent of the permit and its issuance, so the




        Any suggestion by the district court that the Corps had duties based on its role in
       22

the permitting process does not change our conclusion, because we may affirm for any reason
supported by the record. LLEH, Inc. v. Wichita Cnty., Tex., 289 F.3d 358, 364 (5th Cir. 2002).
       23 The Corps has done precisely that in the past. See Michigan Wisconsin, 551 F.2d
at 949 (in which contract required dredger to “take[] steps reasonably necessary to ascertain
the nature and location of the work and the general and local conditions which can affect the
work” and to “investigate[] and satisf[y] himself as to the conditions affecting the work”).
       24The provision of the contract that came closest to warning Weeks of the risk of
unidentified pipelines was insufficient to satisfy the Corps’s duty, given its awareness of
Weeks’s reliance: “Any unidentified pipelines, structures, or utilities that may be found
within the limits of the work, during the course of dredging shall not be disturbed nor shall
excavation be performed at this location unless approved by the Contracting Officer.”
                                             13
    Case: 14-20265       Document: 00513058332          Page: 14     Date Filed: 05/28/2015



                                       No. 14-20265


exculpatory clause does not apply.

                                             VI.
       Although Weeks claims that it is liable for only 10% of the damages, we
accept the district court’s finding that Weeks is 40% liable. Under general
maritime law, joint tortfeasors are jointly and severally liable for the plaintiff’s
damages. Coats v. Penrod Drilling Corp., 61 F.3d 1113, 1116 (5th Cir. 1995)
(en banc). “[L]iability . . . is to be allocated among the parties proportionately
to the comparative degree of their fault.” United States v. Reliable Transfer
Co., 421 U.S. 397, 411 (1975). “Apportionment is not a mechanical exercise
that depends upon counting up the errors committed by both parties. The trial
court must determine, based upon the number and quality of faults by each
party, the role each fault had in causing the collision.” Stolt Achievement, Ltd.
v. Dredge B.E. LINDHOLM, 447 F.3d 360, 370 (5th Cir. 2006).

       It was appropriate for the district court to find that Weeks bore a sub-
stantial portion of the responsibility because Weeks was operating the
G.D. MORGAN at the time of the accident and the risk of causing substantial
damage far outweighed the burden of downloading updated NOAA charts and
using local notices to mariners to check for new pipelines. The fact that Weeks
followed the custom of the dredging industry is not dispositive, because a
common practice can still be negligent. 25 Moreover, the Eastern District of


       25 See, e.g., Gunn v. Mid-S. Health Dev., Inc., No. 99-40601, 211 F.3d 126 (table), 2000
WL 309995, at *1 (5th Cir. Mar. 8, 2000) (per curiam) (stating that under Texas tort law,
“conformity with the usual and customary practices of an industry does not, as a matter of
law, absolve a party from negligence”); RESTATEMENT (SECOND) OF TORTS § 295A cmt. c
(1965) (“[C]ustom is . . . not necessarily conclusive as to whether the actor, by conforming to
it, has exercised the care of a reasonable man under the circumstances . . . . No group of
individuals and no industry or trade can be permitted, by adopting careless and slipshod
methods to save time, effort, or money, to set its own uncontrolled standard at the expense
of the rest of the community. If the only test is to be what has always been done, no one will
                                             14
    Case: 14-20265       Document: 00513058332         Page: 15     Date Filed: 05/28/2015



                                      No. 14-20265


Louisiana previously found a dredger liable for 50% of a pipeline owner’s dam-
ages under similar circumstances. See S. Natural Gas, 711 F.2d at 1252 n.2.
Considering Weeks’s negligence and that caselaw, the district court did not
clearly err in finding Weeks 40% liable.

       AFFIRMED.




ever have any great incentive to make any progress in the direction of safety.”); SCHOEN-
BAUM, supra note 8, § 14-2 (“Custom . . . no matter how well entrenched, is not a rule of law
that is invariably applied.”).
                                             15
    Case: 14-20265   Document: 00513058332      Page: 16   Date Filed: 05/28/2015



                                 No. 14-20265
      PRISCILLA R. OWEN, Circuit Judge, concurring in part and dissenting
in part:
      I agree that Weeks Marine, Inc. (Weeks) was properly found liable by the
district court for damages that Contango Operators, Inc. (Contango) suffered.
However, I do not join in the disposition of the Government’s appeal. I disagree
with the panel majority’s interpretation of the exculpatory clause in the permit
that the United States issued to Contango under Section 10 of the Rivers and
Harbors Act of 1899, 33 U.S.C. § 403.
      Section 10 of the Act prohibits the creation of any obstruction in the
navigable waters of the United States unless the proposed project has been
recommended by the chief of the Army Corps of Engineers (the Corps) and
authorized by the Secretary of the Army. Contango desired to build a natural
gas pipeline in the Gulf of Mexico that would cross the Atchafalaya Pass
Channel, a shipping channel that leads from the Gulf of Mexico into the port
of Morgan City, Louisiana. Contango applied for and the Government issued
a permit allowing the construction of the pipeline.
      There is an exculpatory clause in the permit which provides:
            3. Limits of Federal Liability. In issuing this permit, the
      Federal Government does not assume any liability for the
      following:
            ...
            b. Damages to the permitted project or uses thereof as a
      result of current or future activities undertaken by or on behalf of
      the United States in the public interest.
      After the pipeline was constructed, the Corps undertook dredging
operations in the Atchafalaya Pass Channel and awarded the dredging
contract to Weeks. The plans and specifications prepared by the Corps and
provided to Weeks specified the location of five pipelines in the Channel but
did not include Contango’s pipeline. Weeks’ dredge struck Contango’s pipeline,
                                         16
   Case: 14-20265          Document: 00513058332        Page: 17   Date Filed: 05/28/2015



                                             No. 14-20265
resulting in an explosion and fire. The pipeline was inoperable for 35 days.
Contango sued Weeks and the Government for damages, contending that the
Government was negligent in failing to identify the existence and location of
Contango’s pipeline on the specifications provided to Weeks.
      In holding that this incident did not come within the exculpatory clause
in the permit issued by the Government to Contango, the district court placed
great weight on the term “assume.” The version of the exculpatory language
that had appeared in Section 10 permits prior to the version at issue in this
suit had provided that “the United States shall in no case be liable for any
damage or injury to the structure or work herein authorized.” 1 The district
court concluded that “assume” means that the Government does not “take on
liability” while the older language indicated that the Government “is not liable
for [any] damages” and that the two concepts were distinct.
      The panel majority opinion also places considerable weight on the term
“assume,” concluding that the phrase “assume any liability” “refers only to
taking on new liability.” 2 The majority opinion concludes that “the clause
means that the permit or its issuance does not provide a basis for liability for
the types of damages listed; it does not suggest the government is protected
from existing sources of liability independent of the permit.” 3
      With great respect, I have difficulty following this explanation. The
“types of damages listed” in the permit are quite broad.                  The damages
identified are “[d]amages to the permitted project [Contango’s pipeline] or uses
[of Contango’s pipeline] as a result of current or future activities undertaken



      1   33 C.F.R. § 209.130(c)(2)(vii) (1974).
      2   Ante at 8.
      3   Id.
                                                   17
    Case: 14-20265             Document: 00513058332     Page: 18   Date Filed: 05/28/2015



                                            No. 14-20265
by or on behalf of the United States in the public interest.” The reference to
“current or future activities undertaken by or on behalf of the United States in
the public interest” is also quite broad.              That reference is not limited to
activities that relate only to the permit.
      Even giving the word “assume” a cramped meaning, the Government had
no duty to Contango under admiralty law until the Government issued the
permit to Contango allowing the pipeline to obstruct navigable waters. The
exculpatory clause, fairly read in context, states that in exchange for allowing
Contango to construct and operate a natural gas pipeline in navigable waters,
the Government is not assuming, that is “taking on,” liability that it would not
have had but for the issuance of the permit. In other words, since the only
reason that the Government had any duty under admiralty law regarding the
pipeline is because the pipeline is in navigable waters, the exculpatory clause
says that by allowing the pipeline to exist in navigable waters, the Government
does not assume any liability for damages to the pipeline “as a result of current
or future activities undertaken by or on behalf of the United States in the
public interest.” This is an express disclaimer of liability for the Government’s
own activities, both at the time the permit was issued and in the future that
damage this pipeline.
      The majority opinion relies on a decision of the Court of Federal Claims
regarding the Section 10 exculpatory clause. 4 That was a takings case that is
inapposite. In Banks v. United States, owners of property located on the shores
of Lake Michigan contended that the Government’s activities in St. Joseph
Harbor had resulted in erosion and that their properties were receding at a




      4   See id. at 8 n.13.
                                                 18
   Case: 14-20265           Document: 00513058332          Page: 19   Date Filed: 05/28/2015



                                                 No. 14-20265
rate of two feet per year. 5 There were two components of the claims at issue.
One was that the Government had installed steel sheet pilings at the St.
Joseph Harbor, which the plaintiffs asserted “created a wall blocking the sand
that otherwise would have traveled south and protected the shoreline [south
of St. Joseph Harbor] from erosion.” 6 The second component was that in an
attempt to mitigate the erosion, the plaintiffs had placed shore protection,
called “revetments,” on their properties. 7 The Government contended that it
was not liable for erosion that the revetments caused. 8 In order to construct
the revetments, the plaintiffs had obtained permits under Section 10 of the
River and Harbor Act of 1899. 9 A threshold issue in the case was whether the
erosion caused by the revetments, as distinguished from erosion caused by the
steel sheets installed in the harbor, constituted inverse condemnation and
therefore constituted a taking rather than a tort. 10 The court held that if the
facts alleged by the plaintiffs were proven at trial, the erosion caused by the
revetments would be a taking rather than a tort. 11                   In this context, the
Government then argued that it was not liable for the erosion caused by the
revetments because of the exculpatory clause in the Section 10 permits. 12
Unsurprisingly, the Court of Federal Claims concluded that the exculpatory
clause was not applicable to a constitutional takings claim. The court said, “it


      5   69 Fed. Cl. 206, 207-08, 214 (2006).
      6   Id. at 210 (alteration in original).
      7   Id. at 208.
      8   Id.
      9   Id. at 214.
      10   Id. at 212-14.
      11   Id. at 214.
      12   Id.
                                                     19
    Case: 14-20265          Document: 00513058332         Page: 20   Date Filed: 05/28/2015



                                              No. 14-20265
is not legally relevant here whether [the Government] ‘assume[s]’ liability or
not.” 13     This meant that the court did not even consider whether the
Government assumed liability under the exculpatory clause, much less what
liability the Government had assumed under that clause. Citing a takings case
that held the Government is liable for the cost of protective measures taken by
property owners to prevent erosion caused by the Government, the Court of
Federal Claims said, “[u]nder Dickinson, [the Government] is liable for all that
has been taken as a result of its activities; there is no liability for the
government to ‘assume.’” 14             This discussion does not support the panel
majority’s interpretation of the exculpatory clause; it holds only that an
exculpatory clause in a Section 10 permit does not apply when the Government
has taken a private owner’s property for public use without compensation, in
violation of the Constitution. The fact that the revetments that caused part of
the erosion were authorized by a Section 10 permit had nothing to do with the
fact that the initial erosion was caused by the Government and it would be
liable for that erosion as well as the protective measures taken by the
plaintiffs.
       The present case is not a takings case. It is a tort case. The tort
committed by the Government caused “[d]amages to the permitted project
[Contango’s pipeline] . . . as a result of current or future activities undertaken
by or on behalf of the United States in the public interest.” The exculpatory
clause applies.




       13   Id. at 217 (second alteration in original).
       14Id. (citing United States v. Dickinson, 331 U.S. 745, 750 (1947) (holding that when
the Government takes property by flooding it, the Government is also liable for the cost of
protective measures by landowners in preventing erosion caused by raised water levels)).
                                                     20
Case: 14-20265   Document: 00513058332     Page: 21   Date Filed: 05/28/2015



                               No. 14-20265
                                  *****
        For the foregoing reasons, I concur in part and dissent in part.




                                     21